              Case 1:18-cv-09433-LGS Document 16 Filed 11/20/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------
                                                                  )
PEN AMERICAN CENTER, INC.                                         )
                                                                  )
                  Plaintiff,                                      )      18 Civ. 9433 (LGS)
                                                                  )
         v.                                                       )
                                                                  )
DONALD J. TRUMP, in his official capacity                         )
as President of the United States,                                )
                                                                  )
                  Defendant.                                      )
---------------------------------------------------------------

                                            NOTICE OF SERVICE

         Pursuant to the Court’s Order dated October 25, 2018 (ECF No. 12), I hereby certify that

I have notified all other parties in this action by serving upon each of them a copy of the Order

and the Court’s Individual Rules of Practice in Civil Cases (available at

http://nysd.uscourts.gov/judge/Schofield). Proof of service is attached hereto as Exhibit A.


Date: November 20, 2018                                           Respectfully submitted,

                                                                  By: /s/ Kristy Parker
                                                                  Kristy Parker (admitted pro hac vice)
                                                                  THE PROTECT DEMOCRACY PROJECT, INC.
                                                                  2020 Pennsylvania Avenue., NW, #163
                                                                  Washington, DC 20006
                                                                  Telephone: (202) 849-9307
                                                                  Facsimile: (929) 777-8428
                                                                  kristy.parker@protectdemocracy.org
Case 1:18-cv-09433-LGS Document 16-1 Filed 11/20/18 Page 1 of 3
              Case 1:18-cv-09433-LGS Document 16-1 Filed 11/20/18 Page 2 of 3
    ALERT: DUE TO WILDFIRES IN CALIFORNIA, USPS SERVICES ARE IMPACTED IN THOSE AREA…


USPS Tracking
                                ®           FAQs   (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                    Track Another Package      +


                                                                                         Remove
Tracking Number: 70171450000130614082

Your item has been delivered to an agent at 4:02 am on November 5, 2018 in WASHINGTON, DC
20500.




     Delivered
November 5, 2018 at 4:02 am




                                                                                                  Feedback
Delivered, To Agent
WASHINGTON, DC 20500 

Get Updates

                                            See More




                                                                                         Remove
Tracking Number: 70171450000130614099

Expected Delivery by

MONDAY

29         OCTOBER
           2018
                        by
                        8:00pm

     Delivered
October 29, 2018 at 1:43 pm
Delivered, Front Desk/Reception/Mail Room
NEW YORK, NY 10007 
              Case 1:18-cv-09433-LGS Document 16-1 Filed 11/20/18 Page 3 of 3
Get Updates

                                           See More




                                                                                      Remove
Tracking Number: 70171450000130614105

Your item was delivered at 4:33 am on November 5, 2018 in WASHINGTON, DC 20530.




     Delivered
November 5, 2018 at 4:33 am
Delivered
WASHINGTON, DC 20530 

Get Updates




                                                                                               Feedback
                                           See More




                       Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                   FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)
